 Case 2:20-cv-10900-VAR-MJH ECF No. 1 filed 04/08/20                    PageID.1      Page 1 of 20



                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 In Re: AUTOMOTIVE PARTS                               12-md-02311
 ANTITRUST LITIGATION                                  Honorable Marianne 0. Battani


In Re: Ignition Coils                                  Case No. 2:13-cv-01405-MOB-MKM
In Re: Power Window Switches                           Case No. 2: 16-cv-03905-MOB-MKM



 THIS RELATES TO:
 State Attorneys General

 STATE OF CALIFORNIA,                                 Case No. 2:20-cv-10900
 ex rel. Xavier Becerra,
 Attorney General of the State of California          Complaint for Damages, Civil Penalties,
                                                      and Injunctive Relief
                Plaintiffs,                           Demand for Jury Trial
       v.

 Toyo Denso Co., Ltd. and
 Weastec, Inc.


               Defendants.


       The State of California, through Xavier Becem:t, the Attorney General, in his official

capacity as the chief law enforcement officer of the State of California files this complaint

against Toyo Denso Co., Ltd. And Weastec, Inc. (collectively, Defendants or "Toyo Denso"),

and alleges:


                                     NATURE OF ACTION


    1. Defendants and their co-conspirators conspired to suppress and eliminate competition by

       agreeing to rig bids for, and to fix, stabilize, and maintain the price of ignition Coils and


                                                  1
Case 2:20-cv-10900-VAR-MJH ECF No. 1 filed 04/08/20                   PageID.2      Page 2 of 20



    power window switches (hereinafter referred to as "Ignition Coils" and "Power Window

    Switches"). These price-fixed parts were installed in automobiles purchased by Plaintiffs.

 2. For the duration of the Ignition Coils conspiracy, from at least as early as January 2000

    until at least February 2010, the exact dates being unknown to Plaintiffs, Defendants'

    actions resulted in fixing, stabilizing, and maintaining prices for Ignition Coils. Due to

    Defendants' unlawful conduct, the State of California and its state agencies were

    deprived of open and fair competition when purchasing such parts and paid higher-than-

    competitive prices for both the parts themselves and for automobiles in which they were

    installed.

 3. For the duration of the Power Window Switches conspiracy, from in or about June 2003

    and continuing until at least February 2013, the exact dates being unknown to Plaintiffs,

    Defendants' actions resulted in fixing, stabilizing, and maintaining prices for Power

    Window Switches. Due to Defendants' unlawful conduct, the State of California and its

    state agencies were deprived of open and fair competition when purchasing such parts

    and paid higher-than-competitive prices for both the parts themselves and for

    automobiles in which they were installed

 4. Competition authorities in the United States, the European Union, and Japan have been

    investigating a number of conspiracies involving automotive parts since at least February

    2010.

 5. Defendants and their co-conspirators affected millions of dollars of commerce. The State

    of California, California businesses, and consumers suffered antitrust injury to their

    business or property due to Defendants' conspiracy to suppress and eliminate competition

    by agreeing to rig bids for, and to fix, stabilize, and maintain prices and artificially inflate



                                               2
Case 2:20-cv-10900-VAR-MJH ECF No. 1 filed 04/08/20                    PageID.3      Page 3 of 20



    prices for Ignition Coils and Power Window Switches during the duration of the

    consp1rac1es.


                              JURISDICTION AND VENUE


 6. Plaintiffs bring this action to secure damages, permanent injunctive relief, civil penalties,

    and reasonable attorneys' fees pursuant to Section 4 (15 U.S.C. § 15) and Section 16 of

    the Clayton Act (15 U.S .C. §26) for violations of Section 1 of the Sherman Act (15

    U.S .C. § 1), as well as sections 16720 and 17200 et seq. of the California Business and

    Professions Code.

 7. This Court has original jurisdiction over the subject matter of all causes of action alleged

    in this Complaint pursuant to 28 U.S.C. §§ 1331 and 1337. This Court has subject matter

    jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367 because Plaintiffs '

    state law claims are so related to the federal question claims that they form part of the

    same case or controversy that would ordinarily be tried in one judicial proceeding.

 8. Venue is proper in the United States District Court, Eastern District of Michigan,

    pursuant to Section 12 of the Clayton Act (15 U.S.C. § 22), and 28 U.S.C. § 1391.

    Defendants transact business in the United States, including in this district, committed an

    illegal act, or are found in this district, and a substantial part of the events giving rise to

    the claims arose in this district.


                                           PARTIES


                                           Plaintiffs


 9. The State of California is authorized to file Count I under 15 U.S .C. §§ 15 and 26 to

    enjoin Defendants from the violations alleged herein.

                                                3
Case 2:20-cv-10900-VAR-MJH ECF No. 1 filed 04/08/20                   PageID.4     Page 4 of 20



 10. The Attorney General brings this action on behalf of the Plaintiffs the State of California,

     including California state agencies, for damages, civil penalties, injunctive relief, and

     equitable relief.

  11 . The Attorney General of California is the chief legal officer of the State of California and

     the enforcement authority of sections 16720 and 17200 et seq. of the California Business

     and Professions Code, and is authorized to file Counts II, III, and IV. As California's

     chief law enforcement officer, the Attorney General enforces California' s anti trust laws,

     including the Cartwright Act. Cal. Bus. & Prof. Code§§ 16700 - 16770. The Attorney

     General is specifically authorized to obtain injunctive and other equitable relief,

     restitution, and civil penalties to redress unfair, unlawful, and fraudulent business

     practices. See Cal. Bus. & Prof. Code §§ 17203, 17204, 17206.


                                          Defendants


  12. Toyo Denso Co. Ltd. Is a Japanese Corporation with its principal place of business in

     Tokyo Japan. Weastec Inc. is an Ohio Corporation with its principal place of business in

     Hillsboro, Ohio. Weastec Inc. is an subsidiary of and wholly owned and/or controlled by

     its parent, Toyo Denso Co. Ltd.


                                Co-Conspirators and Agents


 13 . Various persons, partnerships, sole proprietors, firms, corporations and individuals not

     named as defendants in this lawsuit, the identities of which are presently unknown, have

     participated as co-conspirators with the Defendants in the offenses alleged in this

     Complaint, and have performed acts and made statements in furtherance of the

     conspiracy or in furtherance of the anticompetitive conduct.


                                                4
Case 2:20-cv-10900-VAR-MJH ECF No. 1 filed 04/08/20                  PageID.5      Page 5 of 20



 14. Plaintiffs reserve the right to name some or all of the persons or entities who acted as co-

     conspirators with Defendants in the alleged offenses as Defendants.

  15. Any reference in this Complaint to any act, deed, or transaction by a corporation means

     that the corporation engaged in the act, deed, or transaction by or through its officers,

     directors, agents, employees, or representatives while they were actively engaged in the

     management, direction, control, or transaction of the corporation's business or affairs.

  16. Defendants also are liable for acts of companies they acquired through mergers or

     acquisitions which are done in furtherance of the alleged conspiracy.

  17. Defendants named herein acted as the agent or joint venture of or for the other co-

     conspirators with respect to the acts, violations, and common course of conduct alleged

     herein.


                                FACTUAL ALLEGATIONS


  18. Defendants engaged in the business of manufacturing and selling Ignition Coils and

     Power Window Switches to automobile manufacturers for installation in vehicles

     manufactured and sold in the United States and elsewhere. Ignition Coils are parts of the

     fuel ignition system of an automobile and release energy suddenly to ignite a fuel

     mixture. Power Window Switches are automobile switches that raise or lower an

     automobile' s electric windows.

  19. During the period of conspiracy, Defendants manufactured Ignition Coils and Power

     Window Switches: (a) in the United States for installation in vehicles manufactured and

     sold in the United States, (b) in Japan and elsewhere for export to the United States and

     installation in vehicles manufactured and sold in the United States, and/or (c) in Japan for

     installation in vehicles manufactured in Japan for export to and sale in the United States.

                                               5
Case 2:20-cv-10900-VAR-MJH ECF No. 1 filed 04/08/20                PageID.6      Page 6 of 20



 20. Automobile manufacturers issue Requests for Quotation ("RFQs") to automotive parts

    suppliers on a model-by-model basis when they purchase Ignition Coils and Power

    Window Switches. Automotive parts suppliers, including Defendants, submit quotations

    to automobile manufacturers in response to RFQs. The winning bidder s_upplies parts to

    the automobile manufacturers for the lifespan of the car model, usually lasting four to six

    years. The bidding process for a certain car model starts approximately three years prior

    to the start of production.

 21. Defendants have sold Ignition Coils and Power Window Switches to multiple automobile

    manufacturers which installed them in automobiles made and sold in the United States


              Structural Characteristics of the Automotive Parts Market


 22. The structural characteristics of the automotive parts market are conducive to a price-

    fixing agreement and have made collusion particularly attractive in this market. These

    characteristics include high barriers to entry and inelastic demand.

 23. There are substantial barriers to entry in the Ignition Coils and Power Window Switches

    market. It would require substantial initial costs associated with manufacturing plants and

    equipment, energy, transportation, distribution infrastructure, skilled labor, and long

    standing relationships with customers. These costs are considered as high barriers to

    entry, and preclude or make entry into the markets for Ignition Coils and Power Window

    Switches more difficult.

 24. Due to high barriers to entry, incumbent firms have incentive to collude and keep supra-

    competitive prices. High barriers to entry also facilitate the maintenance of collusion

    since incumbents do not face the risk of new entrants engaging in price competition.



                                              6
Case 2:20-cv-10900-VAR-MJH ECF No. 1 filed 04/08/20                PageID.7      Page 7 of 20



 25. "Elasticity" is a term used in economics to describe the sensitivity of supply and demand

    to changes in the price. Demand for a certain product is "inelastic" when an increase in

    price of the product creates only a small change in the quantity demanded of that product.

    Consumers of the product whose demand is inelastic would continue to buy it despite a

    price increase.

 26. When customers are not sensitive to a price increase, a cartel can increase price and

    maintain relatively level sales volume. Thus, it could continue to keep supra-competitive

    prices with relatively stable demand and increase profit.


                                   Government Investigations


 27. The United States Department of Justice ("Department of Justice"), as well as authorities

    in the European Union and Japan, started global, industry-wide investigations into.

    possible violations of the antitrust laws in the auto parts industry in 2010. The complete

    scope of the investigations is unknown.

 28. The Department of Justice publicly announced aspects of the investigation when FBI

    agents raided the offices and factories of suspected companies. Since the raids, the

    investigation has continued to this date. So far 46 companies have been convicted and

    collective fines total more than $2.9 billion.

 29. In furtherance of the conspiracies, Defendants engaged in discussions and attended

    meetings with co-conspirators involved in the manufacture and sale of Ignition Coils and

    Power Window Switches. During such meetings, Defendants and co-conspirators agreed

    to (a) allocate the supply oflgnition Coils and Power Window Switches sold to

    automobile manufactures; (b) rig bids quoted to automobile manufacturers for such parts;

    and (c) fix, stabilize, and maintain their prices.

                                               7
Case 2:20-cv-10900-VAR-MJH ECF No. 1 filed 04/08/20                PageID.8      Page 8 of 20




                                    Trade and Commerce


 30. During the period of conspiracies, Defendants and their co-conspirators sold Ignition

    Coils and Power Window Switches to automobile manufacturers in the United States and

    elsewhere in a continuous and uninterrupted flow of interstate and foreign trade and

    commerce. In addition, equipment and supplies necessary to the production and

    distribution of such parts sold' by Defendants and their co-conspirators, as well as

    payments for those sold by Defendants and their co-conspirators, traveled in interstate

    and foreign trade and commerce.

 31. Plaintiffs purchased a substantial volume of automobiles and trucks. A substantial

    volume of vehicles containing Ignition Coils and Power Window Switches manufactured

    by Defendants and their co-conspirators were sold to California state agencies, California

    businesses, and California consumers. American Honda Motor, Inc. was among the

    California companies affected by the bid-rigging activity.
                                                                                       .
 32. The anticompetitive act was intentionally directed at the United States market for Ignition

    Coils and Power Window Switches because Defendants and their co-conspirators

    intentionally sold them to an automobile manufacturer that in turn sells automobiles in

    the United States and in the State of California. The business activities of Defendants and

    their co-conspirators in connection with the production and sale of Ignition Coils and

    Power Window Switches that were the subject of this conspiracy were within the flow of,

    and substantially affected , interstate and foreign trade and commerce.


                      The Pass-Through of Overcharges to Consumers



                                              8
Case 2:20-cv-10900-VAR-MJH ECF No. 1 filed 04/08/20                   PageID.9      Page 9 of 20



 33. Defendants' and their co-conspirators' conspiracies to fix, stabilize, and maintain the

     prices of Ignition Coils and Power Window Switches at artificial levels resulted in harm

     to Plaintiffs because it resulted in Plaintiffs paying higher prices for both the parts

     themselves and the automobiles installed with them than they would have paid in the

     absence of Defendants ' and their co-conspirators' conspiracies. The entire overcharges at

     issue were passed onto California consumers.


                                    Fraudulent Concealment


 34. Throughout the period of conspiracies, Defendants and co-conspirators affirmatively and

     fraudulently concealed their unlawful conduct from Plaintiffs.

  35. Even though Plaintiffs exercised reasonable diligence, they could not discover the

     violations of law alleged in this Complaint until long after the commencement of their

     consp1rac1es.

  36. The Department of Justice began an investigation into conspiracies in the auto part

     industry as early as 2010, but the complete scope of products and companies involved in

     the conspiracies has not been disclosed to the public yet.

  37. Defendants and their co-conspirators successfully and affirmatively concealed the nature

     of their conspiracies and unlawful conduct in furtherance of the conspiracies in at least

     the follo wing respects:

         a. By agreeing among themselves to meet at locations where the conspiracies were

             less likely to be detected;

         b: By agreeing among themselves to engage in illegal bid-rigging and price-fixing

             conspiracies, which is by its nature self-concealing; and




                                                9
Case 2:20-cv-10900-VAR-MJH ECF No. 1 filed 04/08/20                PageID.10      Page 10 of 20



         c. By agreeing among themselves to keep the existence of the conspiracies secret,

             including the usage of secret code names.

  38. Defendants' and their co-conspirators' effective, affirmative, and fraudulent concealment

     effectively prevented timely detection by Plaintiffs, and was a substantial factor in

     causing Plaintiffs' harm.


                                              Injury


  39. But for Defendants' and their co-conspirators' anticompetitive acts, Plaintiffs would have

     been able to purchase automobiles that incorporated price-fixed parts at lower prices or at

     prices that were determined by free and open competition.

  40. Defendants' and their co-conspirators' unlawful activities took place within interstate and

     foreign trade and commerce, and had a direct, substantial, and reasonably foreseeable

     effect on United States and California commerce.

  41 . As a direct and proximate result of the unlawful conduct alleged in this Complaint,

     Plaintiffs were not able to purchase Ignition Coils and Power Window Switches and

     automobiles installed with those price-fixed parts at prices that were determined by free

     and open competition. Consequently, Plaintiffs have been injured because they paid more

     than they would have paid in a free and open competitive market. There is a domestic

     injury that is concrete, quantifiable, and directly traceable back to the Defendants' and

     their co-conspirators' anticompetitive conduct.

  42. As Plaintiffs paid more than what they would have paid absent the conspiracies,

     Defendants' and their co-conspirators' conduct has resulted in dead weight loss to the

     economy of the State of California, including reduced output, higher prices, and

     reduction in consumer welfare.

                                              10
Case 2:20-cv-10900-VAR-MJH ECF No. 1 filed 04/08/20                   PageID.11       Page 11 of 20



  43. As a direct and proximate result of the unlawful conduct alleged in this Complaint,

      Defendants' and their co-conspirators benefitted unjustly from the supra-competitive and

      artificially inflated prices. The unjust financial profits on the sale of price-fixed Ignition

      Coils and Power Window Switches resulted from their illegal and anticompetitive

      conduct.


                                  VIOLATIONS ALLEGED

                                             Count I

                           (Violation of Section 1 of the Sherman Act)

   44. Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

      allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

      force, and effect.

   45. Defendants and their co-conspirators engaged in conspiracies which unreasonably

      restrained the trade or commerce among the several States and with foreign nations; thus,

      their conduct violates Section 1 of the Sherman Act (15 U.S.C. §1). The State of

       California is entitled to reliefresulting from the Defendants' conduct.

   46. Defendants and their co-conspirators entered into a continuing agreements,

      understandings, and conspiracies to raise, fix , maintain, and stabilize the prices charged

        .
      for Ignition Coils and Power Window Switches during the period of conspiracies .

   47. Their unlawful conduct in furtherance of the conspiracies was intentionally directed at the

      United States market for Ignition Coils and Power Window Switches and had a

      substantial and foreseeable effect on interstate commerce by raising and fixing prices of

      the parts in the United States.




                                                 11
Case 2:20-cv-10900-VAR-MJH ECF No. 1 filed 04/08/20                  PageID.12       Page 12 of 20



  48. The State of California has been injured by being forced to pay artificially inflated prices

      for Ignition Coils and Power Window Switches and automobiles installed with Ignition

      Coils and Power Window Switches than they would have paid in the absence of the

      conspiracies.

  49. As a direct and proximate result of Defendants' conduct, Plaintiffs have been harmed and

      will continue to be damaged by being forced to pay supra-competitive prices that they

      would not have paid in the absence of the Defendants' conduct.

   50. The alleged contracts, combinations, or conspiracies are a per se violation of the federal

      antitrust laws.

   51. Unless permanently restrained and enjoined, Defendants will continue to unreasonably

      restrain fair and open competition for Ignition Coils and Power Window Switches.

      Plaintiffs are entitled to an injunction against Defendants to prevent and restrain the

      violations alleged herein.


                                             Count II


      (Violation of the Cartwright Act, Business & Professions Code Section 16720)


   52. Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

      allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

      force, and effect.

   53. Beginning in at least as early as January 2000 and continuing until at least February 2010,

      Defendants and their co-conspirators entered into and engaged in a continuing unlawful

      trusts for the purpose of unreasonably restraining trade in violation of California Business

      and Profess ional Code Section 16720.



                                                12
Case 2:20-cv-10900-VAR-MJH ECF No. 1 filed 04/08/20                 PageID.13      Page 13 of 20



   54. Defendants and their co-conspirators violated California Business and Professional Code

      Section 16720 by forming continuing unlawful trusts and arranging concerted action

      among Defendants and their co-conspirators in order to fix, raise, maintain and stabilize

      the prices of Ignition Coils and Power Window Switches.

   55. In furtherance of the goals of the conspiracies, Defendants and their co-conspirators

      conspired to:

          a. fix, raise, maintain, and stabilize the price of Ignition Coils and Power Window

              Switches;

          b. submit rigged bids for the award of certain Ignition Coils and Power Window

              Switches contracts to automobile manufacturers; and

          c. allocate markets for Ignition Coils and Power Window Switches amongst

              themselves.

   56. The combinations and conspiracies alleged herein had, inter alia, the following effects:

          a. price competition in the sale of Ignition Coils and Power Window Switches has

              been restrained, suppressed, and/or eliminated in the State of California;

          b. prices for Ignition Coils and Power Window Switches sold by Defendants and

              their co-conspirators have been fixed, raised, maintained, and stabilized at

              artificially high and non-competitive levels in the State of California; and

          c. Plaintiffs, who purchased automobiles installed with price-fixed Ignition Coils

              and Power Window Switches, have been deprived of the benefit of free and open

              competition.

  57. As a direct and proximate result of Defendants' and their co-conspirators' unlawful

      conduct, Plaintiffs were injured in their business and property because they paid more for



                                               13
Case 2:20-cv-10900-VAR-MJH ECF No. 1 filed 04/08/20                   PageID.14      Page 14 of 20



      Ignition Coils and Power Window Switches and automobiles installed with price-fixed

      parts than they would have paid in the absence of Defendants' and their co-conspirators'

      unlawful conduct. As a result of Defendants' and their co-conspirators' violation of

      section 16720 of the California Business and Professions Code, Plaintiffs bring this claim

      pursuant to section 16750(c) and seek treble damages and the costs of suit, including

      reasonable attorneys ' fees, pursuant to section 16750(a) of the California Business and

      Professions Code. The California Attorney General is entitled to fines and civil penalties

      to the maximum extent permitted by law under California Business and Professions Code

      section 16755. The California Attorney General may also obtain injunctive relief under

      California Business and Professions Code section 16754.5.


                                             Count III


 (Violation of the Unfair Competition Law, Business and Professions Code Section 17200)


   58 . Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

      allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

      force, and effect.

   59 . Beginning in at least as early as January 2000, and continuing thereafter at least February

      2010, Defendants and their co-conspirators committed acts of unfair competition, as

      defined by sections 17200, et seq., of the California Business and Professions Code.

  60. The acts, omissions, misrepresentations, practices, and non-disclosures of Defendants and

      their co-conspirators, as alleged herein, constituted a common continuing conduct of

      unfair competition including unfair, unlawful and fraudulent business practices within the




                                                 14
Case 2:20-cv-10900-VAR-MJH ECF No. 1 filed 04/08/20                 PageID.15      Page 15 of 20



     meaning of section 17200, et seq., of the California Business and Professions Code,

     including, but not limited to, the following:

         a. The violations of section 16720, et seq., of the California Business and

             Professions Code, set forth above, constitute unlawful acts within the meaning of

             Section 17200 of the California Business and Professions Code;

         b. Defendants' acts, omissions, misrepresentations, practices, and nondisclosures, as

             described above, whether or not in violation of section 16720, et seq. , of the

             California Business and Professions Code, and whether or not concerted or

             independent acts, are otherwise unfair, unconscionable, unlawful, or fraudulent;

         c. Defendants' acts and practices are unfair to consumers oflgnition Coils and

             Power Window Switches and of automobiles installed with price-fixed parts in

             the State of California, within the meaning of section 17200 of the California

             Business and Professions Code;

         d. Defendants' acts and practices are fraudulent or deceptive within the meaning of

             section 17200 of the California Business and Professions Code; and

         e. Defendants' actions to solicit others to join the conspiracies to suppress and

             eiiminate competition by agreeing to rig bids for, and to fix, stabilize, and

             maintain prices and/or artificially inflate prices for Ignition Coils and Power

             Window Switches, whether successful or not, are unfair business practices within

             the meaning of section 17200, et seq., of the California Business and Professions

             Code.

  61. The unlawful and unfair business practices of Defendants and their co-conspirators

     caused Plaintiffs to pay supra-competitive and artificially inflated prices for Ignition



                                               15
Case 2:20-cv-10900-VAR-MJH ECF No. 1 filed 04/08/20                  PageID.16       Page 16 of 20



      Coils and Power Window Switches and automobiles in which they were installed.

      Plaintiffs were injured in their business and property because they paid more than they

      would have paid in the absence of Defendants' and their co-conspirators' unlawful

      conduct. ·

  62. The California Attorney General is entitled to recover civil penalties for the violations

      alleged in this Complaint not to exceed $2,500 for each violation of California Business

      and Professions Code section 17206.


                                            Count IV


                                       Unjust Enrichment


   63. Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

      allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

      force, and effect.

  64. Plaintiffs were deprived of economic benefit because Defendants' and their co-

      conspirators' anticompetitive conduct created supra-competitive and artificially inflated

      prices for Ignition Coils and Power Window Switches.

  65. Defendants and their co-conspirators enjoyed unjust financial profits which were derived

      from unlawful overcharges and monopoly profits. Their financial profits are

      economically traceable to overpayments for Ignition Coils and Power Window Switches

      by Plaintiffs.

  66. The ·supra-competitive and artificially inflated price for Ignition Coils and Power

      Window Switches, and unlawful monopoly profits enjoyed by Defendants and their co-




                                                16
Case 2:20-cv-10900-VAR-MJH ECF No. 1 filed 04/08/20                 PageID.17      Page 17 of 20



     conspirators are a direct and proximate result of Defendants ' and their co-conspirators'

     unlawful practices.

  67. It would lead to injustice if Defendants and their co-conspirators could retain any of the

     unlawful financial profits that are a direct and proximate result of their engagement in

     unlawful, unfair, and fraudulent conduct.

  68. As alleged in this Complaint, Defendants and their co-conspirators have been unjustly

     enriched as a result of their wrongful conduct and by Defendants' and their co-

     conspirators' unfair competition. Plaintiffs are accordingly entitled to equitable relief

     including restitution and/or disgorgement of all revenues, earnings, profits, compensation

     and benefits which may have been obtained by Defendants' and their co-conspirators'

     engagement in unlawful, unfair, and fraudulent conduct.

  69. As alleged in this Complaint, Defendants and their co-conspirators have been unjustly

     enriched as a result of their unlawful and anticompetitive conduct. Under sections 17203

     and 17204 of the California Business and Professions Code, Plaintiffs are accordingly

     entitled to an injunction against Defendants in order to restrain the violations alleged

     herein and to equitable relief which includes restitution of all revenues, earnings, profits,

     compensation and benefits which may have been acquired by means of Defendants' and

     their co-conspirators' unfair and anticompetitive conduct. Plaintiffs are also entitled to

     civil penalties to the maximum extent permitted by law pursuant to section 17206, et seq.,

     of the California Business and Professions Code.


                                       Prayer for Relief


  70. Accordingly, Plaintiffs request that this Court:

         a. Adjudge and decree that Defendants violated the Sherman Act (15 U.S.C. § 1);

                                               17
Case 2:20-cv-10900-VAR-MJH ECF No. 1 filed 04/08/20                 PageID.18       Page 18 of 20



        b. Adjudge and decree that Defendants' contracts, conspiracies, or combinations

             constitute illegal and unreasonable restraints of trade in violation of the

             Cartwright Act, section 16720, et seq., of the California Business and Professions

             Code;

        c. Adjudge and decree that Defendants' contracts, conspiracies, or combinations

             violate the Unfair Competition Law, section 17200, et seq., of the California

             Business and Professions Code;

        d. Award to Plaintiffs to the .maximum amount permitted under the relevant federal

             antitrust law;

        e. Award to Plaintiffs damages, trebled, in an amount according to proof pursuant to

             section 16720, et seq., of the California Business and Professions Code;

        f.   Award to Plaintiffs the deadweight loss (i.e. the general damage to the economy

             of the State of California) resulting from Defendants' illegal activities;

        g. Award to Plaintiffs restitution, including disgorgement of profits obtained by

             Defendants as a result of their acts of unjust enrichment, or any acts in violation

             of federal and state antitrust or consumer protection statutes and laws, including

             section 17200, et seq., of the California Business and Professions Code;

        h. Award to Plaintiffs pre- and post-judgment interest, and that the interest be

             awarded at the highest legal rate from and after the date of service of the initial

             complaint in this action;

        1.   Award Plaintiffs the maximum civil penalties under section 17206 of the

             California Business and Professions Code for each violation of Defendants'

             anticompetitive conduct as set forth in this Complaint;



                                               18
Case 2:20-cv-10900-VAR-MJH ECF No. 1 filed 04/08/20                   PageID.19       Page 19 of 20



         J.     Award Plaintiffs the maximum fines and civil penalties under section 16755 of
                                                                       •
               the California Business and Professions Code for each violation of California

               Business and Professions Code section 16720, et seq. as set forth in this

               Complaint;;

          k. Enj oin and restrain, pursuant to federal and state law, Defendants, their affiliates,

               assignees, subsidiaries, successors, and transferees, and their officers, directors,

               partners, agents and employees, and all other persons acting or claiming to act on

               their behalf or in concert with them, from continuing to engage in any

               anticompetitive conduct and from adopting in the future any practice, plan,

               program, or device having a similar purpose or effect to the anticompetitive

               actions set forth above;

          1.   Award to Plaintiffs their costs, including reasonable attorneys' fees; and

          m. Order other legal and equitable relief as it may deem just and proper, including

               such other relief as the Court may deem just and proper to redress, and prevent

               recurrence of, the alleged violations in order to dissipate the anticompetitive

               effects of Defendants' violations, and to restore competition.


                                          Jury Trial Demanded


  71. Plaintiffs demand trial by jury for all causes of action, claims, or issues in this action

     which are triable as a matter ofright to a jury.




                                                 19
Case 2:20-cv-10900-VAR-MJH ECF No. 1 filed 04/08/20    PageID.20     Page 20 of 20



Dated: April 8, 2020                      XAVIER BECERRA
                                          Attorney General of California



                                          /s/ Anik Banerjee
                                          KA TH LEEN  E. FOOTE
                                          Senior Assistant Attorney General
                                          A IK BANERJEE
                                          CA State Bar No. 236960
                                          WINSTON H. CHEN
                                          Deputy Attorneys General
                                          300 South Spring Street, Suite 1702
                                          Los Angeles, CA 90013
                                          Tel: (213) 269-6058
                                           Anik.Baneriee@doi.ca.gov
                                          Attorneys for Plaintiffs




                                     20
